The purpose of the action is to impress a resulting trust upon certain property and to recover an amount alleged to be due the plaintiff. The appellants demurred to the complaint on the ground that it does not state facts sufficient to constitute a cause of action, since it states a loan but does not set forth a trust upon the land or its proceeds. The court overruled the demurrer.
The allegations in the complaint, which the appellants admit by filing the demurrer, precludes dismissal of the action. Judgment
Affirmed. *Page 218